PER CURIAM.
This matter is before the Court on respondent’s Petition to Resign Without Leave to Apply for Readmission pending disciplinary proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
*741Respondent states in his petition that Supreme Court Case Nos. 64,030 and 64,-969 are presently pending against him in this Court and a referee has been assigned, and Florida Bar Case Nos. 12A84H39 and 12A84H71 are presently pending before the grievance committee of The Florida Bar. Respondent further states that he has been suspended from the practice of law since October 1, 1983, for. non-payment of dues.
The Florida Bar having now stated that it does not oppose the Petition for Leave to Resign Without Leave to Apply for Readmission and the Court having reviewed the Petition and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition to Resign Without Leave to Apply for Readmission is hereby approved effective immediately.
Judgment for costs in the amount of $4,081.76 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, MCDONALD and EHRLICH, JJ., concur.